Citation Nr: 0507583	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  96-17 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an increased (compensable) evaluation for 
left ear hearing loss.

3.  Entitlement to an increased (compensable) evaluation for 
left ear otitis media. 

4.  Entitlement to an increased evaluation for bilateral 
blepharitis, with history of bilateral pingueculae, currently 
rated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1968 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1996 and July 2000 rating 
determinations of a regional office (RO) of the Department of 
Veterans Affairs (VA).  

The issue of entitlement to service connection for sinusitis 
is remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  The veteran's service-connected left ear hearing loss is 
manifested by no more than level II hearing acuity; service 
connection is not currently in effect for right ear hearing 
loss.  

2.  Otitis media is not manifested by suppuration or aural 
polyps.  

3.  Bilateral pingueculae has been shown to be present.

4.  Bilateral blepharitis and/or bilateral pingueculae have 
not been shown to cause loss of visual acuity of 20/40 in one 
eye and 20/50 in the other eye, rest requirements, or 
episodic incapacity.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation 
for left ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.85, 
4.86,Code 6100 (2004).  

2.  The criteria for entitlement to a compensable disability 
evaluation for left ear otitis media have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.85, 4.86,4.87, Code 6200 (2004).

3.  The criteria for an evaluation in excess of 10 percent 
for bilateral blepharitis, with history of bilateral 
pingueculae, have not been met.  U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.84, 4.84a, Codes 6002-6009, 
6079, 6080 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the March 1996 
rating determination, the April 1996 statement of the case, 
the September 1996, December 2002, and August 2004 
supplemental statements of the case, and the May 2001 and 
September 2003 VCAA letters, have informed the appellant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  Moreover, in the statement and 
supplemental statements of the case and in the May 2001 and 
September 2003 VCAA letters, the appellant was advised of the 
types of evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also notes that the September 2003 letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.  

In this case, the RO's March 1996 decision came before 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in May 
2001 and September 2003 regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his or her possession that pertains to the claim.  
Thereafter, the veteran was afforded several VA examinations.  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded several VA examinations in connection with his 
claim.  Moreover, all available pertinent records, in 
service, private, and VA, have been obtained.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Left Ear Hearing Loss and Left Ear Otitis 
Media

In a July 1975 rating determination, the RO granted service 
connection for left ear hearing loss and otitis media and 
assigned noncompensable disability evaluations for each 
disability.  

In August 1995, the veteran requested an increased evaluation 
for both disabilities.  

At the time of an October 1995 VA examination, the veteran 
reported that his hearing loss had become progressively 
worse.  

Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
45
75
70
LEFT
15
15
25
65
80

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  
The puretone average in the left ear was 46 decibels.

At the time of a VA ear examination, the veteran's auricles 
were found to be essentially within normal limits.  The 
external canals, tympanic membranes, tympanums, and mastoids 
were also noted to be within essentially normal limits.  
There was no infectious disease present in either ear.  A 
diagnosis of recurrent left otitis media, not found at 
present, was rendered.  

At the time of an August 1997 VA ear examination, the veteran 
reported that he had not had a reoccurrence of otitis media 
since 1973.  

Physical examination performed at that time revealed that 
both auricles were essentially unremarkable.  Examination of 
both external canals revealed that there was very mild 
cerumen involving both external canals, otherwise both 
external canals were essentially unremarkable.  The tympanic 
membranes were also unremarkable and intact.  There was no 
scar tissue or perforation present.  The tympanums and 
mastoids were also unremarkable.  There was no active disease 
present in either ear and there were no infections of the 
middle or inner ear.  A diagnosis of bilateral otitis media, 
not found at present, was rendered.  

At the time of a September 1997 VA audiological examination, 
the veteran reported having ringing in his ears.  

Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25 
15
30
55
45
LEFT
25
20
35
45
50

The puretone average in the left ear was 38 decibels.  Speech 
audiometry revealed speech recognition ability of 84 percent 
in the right ear and of 88 percent in the left ear.

Middle ear measurements revealed normally compliant 
tympanometric configurations bilaterally consistent with 
normal nonpathological middle ear systems.  Acoustic reflexes 
were present, bilaterally, in all four frequencies tested.  
There was acoustic reflex decay.  Otoacoustic emissions 
suggested and supported bilateral mild to moderately high 
frequency sensorineural hearing loss  

A diagnosis of bilateral mild to moderate high frequency 
sensorineural hearing loss was rendered.  

At the time of a November 1998 VA examination, the veteran 
reported tinnitus being present four times per week.  

Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
55
50
LEFT
20
20
40
55
55

Speech audiometry testing was not performed.  The puretone 
average in the left ear was 43 decibels. 

Middle ear measurements revealed normally compliant 
tympanometric configurations bilaterally consistent with 
normal nonpathological middle ear systems.  Acoustic reflexes 
were present for all four frequencies tested and there was no 
acoustic reflex decay.  The examiner stated that the veteran 
had bilateral mild to moderate high frequency sensorineural 
hearing loss.  

At the time of an October 2002 VA examination, the veteran 
reported having difficulty following conversations and 
hearing the television.  

Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
55
40
LEFT
10
10
30
55
45

The puretone average in the left ear was 35 decibels.  Speech 
audiometry testing was not performed as it was suspected that 
the veteran's word recognition scores were invalid.  

Normal Jerger type A tympanograms were obtained in both ears.  
Acoustic reflexes were present to ipsilateral and 
contralateral stimulation at 500 to 4000 Hertz.  
Contralateral acoustic reflex delay measures were negative at 
500 and 1000 Hertz, bilaterally.  These tests suggested 
normal middle ear function.  Otoscopic examination revealed 
clear external auditory canals.  Normal tympanic membrane 
landmarks were identified in both ears.  

The examiner noted that the veteran had normal hearing 
sensitivity at 500 to 2000 Hertz and mild to moderate high 
frequency sensorineural hearing loss at 3000 through 4000 
Hertz in the right ear.  

In the left ear, the veteran had normal hearing sensitivity 
at 500 to 1500 Hertz and mild to moderate high frequency 
sensorineural hearing loss at 2000 through 4000 Hertz.  

At the time of an October 2002 VA ear examination, the 
veteran again reported that he had not had an episode of 
otitis media since service.  

Physical examination revealed that the auricles were normal 
with no deformity.  The external canals had no edema, 
scaling, or discharge.  There was no bulging in the tympanic 
membranes and they were within normal limits.  There was no 
evidence of active ear disease and there was no suppuration 
or effusion found.  A diagnosis of otitis media, resolved, 
was rendered.

In July 2004, the veteran was afforded an additional VA 
audiological examination.  At the time of the examination, 
the veteran complained of having difficulty understanding the 
television and conversations with individuals.  

Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
55
45
LEFT
15
10
30
60
45

The puretone average in the left ear was 36 decibels.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 92 percent in the left ear.

Middle ear tests revealed bilateral normal tympanograms with 
acoustic reflexes.  Air and bone conduction thresholds 
revealed no air/bone gaps.  Test results indicated normal 
middle ears.  The examiner noted that the veteran presented 
bilateral mild to moderately severe high frequency 
sensorineural hearing loss.  

According to VA laws and regulations, assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See 38 C.F.R. § 4.85; Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  In the present case, the 
veteran's left ear hearing loss has been assigned a 
noncompensable evaluation under Diagnostic Code 6100.  The 
Board notes here that service connection is not in effect for 
right ear hearing loss.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. § 
Part 4, including the rating criteria for evaluating a 
hearing loss disorder.  This amendment was effective June 10, 
1999.  See 64 Fed. Reg. 25202-25210 (May 11, 1999).  The RO 
has considered the amended regulations.

According to current VA rating criteria for hearing 
impairment, VA examinations are to be conducted using the 
controlled speech discrimination tests together with the 
results of the puretone audiometry test.  38 C.F.R. 
§ 4.85(a).  Numeric designations (I through XI) are assigned 
by application of Table VI, in which the percentage of 
discrimination is intersected with the puretone decibel loss.  
38 C.F.R. § 4.87, Table VI.  The results are then applied to 
Table VII, for a percentage.  Id.  If impaired hearing is 
service-connected in only one ear, as in the present case, 
the nonservice-connected ear will be assigned a designation 
of Level I, for purposes of applying Table VII.  38 C.F.R. 
§ 4.85(f).

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
§ 4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  In the 
case of puretone thresholds that are 55 decibels or more at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz), either Table VI or Table VIA is applied, 
whichever is more favorable.  38 C.F.R. § 4.86(a).  
Furthermore, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the more favorable of Table VI or Table VIA is applied.  
38 C.F.R. § 4.86(a).  In the instant case, neither of these 
criteria have been met.  

Turning to the results of the October 1995 VA examination, 
the veteran had an average puretone threshold of 46 decibels 
in the left ear.  Speech recognition ability was reported to 
be 94 percent in the left ear.  Entering the left ear 
category designations from this examination into Table VI 
results in a finding of Level I hearing acuity in that ear.  
By regulation, the nonservice-connected right ear is assigned 
Level I hearing acuity.  Entering these findings into Table 
VII results in a 0 disability rating under Diagnostic Code 
6100.

Turning to the September 1997 VA examination, the veteran had 
an average puretone threshold of 38 decibels in the left ear.  
Speech recognition ability was reported to be 88 percent in 
the left ear.  Entering the left ear category designations 
from this examination into Table VI results in a finding of 
Level II hearing acuity in that ear.  By regulation, the 
nonservice-connected right ear is assigned Level I hearing 
acuity.  Entering these findings into Table VII results in a 
0 disability rating under Diagnostic Code 6100.

Turning to the November 1998 VA examination, the veteran had 
an average puretone threshold of 43 decibels in the left ear.  
Speech recognition ability was not performed at that time.  
Entering the left ear category designations from this 
examination into Table VIa results in a finding of Level II 
hearing acuity in that ear.  By regulation, the nonservice-
connected right ear is assigned Level I hearing acuity.  
Entering these findings into Table VII results in a 0 
disability rating under Diagnostic Code 6100.

Turning to the October 2002 VA examination, the veteran had 
an average puretone threshold of 35 decibels in the left ear.  
Speech recognition ability was not performed at that time.  
Entering the left ear category designations from this 
examination into Table VIa results in a finding of Level I 
hearing acuity in that ear.  By regulation, the nonservice-
connected right ear is assigned Level I hearing acuity.  
Entering these findings into Table VII results in a 0 
disability rating under Diagnostic Code 6100.

Finally, at the time of the July 2004 VA examination, the 
veteran had an average puretone threshold of 36 decibels in 
the left ear.  Speech recognition ability was 92 percent.  
Entering the left ear category designations from this 
examination into Table VI results in a finding of Level I 
hearing acuity in that ear.  By regulation, the nonservice-
connected right ear is assigned Level I hearing acuity.  
Entering these findings into Table VII results in a 0 
disability rating under Diagnostic Code 6100.

In sum, although the veteran has left ear hearing loss, the 
applicable regulation by which the Board is bound dictates a 
noncompensable rating under both the current and former 
versions of the rating criteria.

With regard to the veteran's service-connected left ear 
otitis media, Diagnostic Code 6200 provides the rating 
criteria for evaluation of chronic suppurative otitis media, 
mastoiditis or cholesteatoma.  During suppuration or with 
aural polyps, a 10 percent evaluation is warranted.  A 10 
percent evaluation is the schedular maximum assignable under 
this Diagnostic Code.  A note to this Diagnostic Code 
indicates that hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis or bone loss 
of the skull should be rated separately.

A review of the record demonstrates that the veteran has not 
reported any further bouts of otitis media since his period 
of service.  

At the time of each VA ear examination, the veteran's 
auricles were found to be essentially within normal limits.  
The external canals, tympanic membranes, tympanums, and 
mastoids have also been found to be within essentially normal 
limits, with the exception of the August 1997 VA examination, 
when the veteran was found to have very mild cerumen in both 
external canals.  There have also been no infections found at 
the time of any VA examination.  Furthermore, the examiners 
have specifically indicated that otitis media has not been 
found at the time of any examination.  

The Board finds that the preponderance of the evidence of 
record demonstrates that the service-connected disability is 
not manifested by suppuration or aural polyps.  Any hearing 
loss associated with the left otitis media has already been 
addressed above and a separate rating has been assigned for 
left ear hearing loss. There is no competent evidence of 
record which has attributed any other residuals of the otitis 
media, to include complications such as labyrinthitis, 
tinnitus, facial nerve paralysis or bone loss of the skull, 
to the service-connected disability.


Bilateral Blepharitis, with History of Bilateral 
Pingueculae

In May 1970, the RO granted service connection for bilateral 
pingueculae and assigned a noncompensable disability 
evaluation.  

In August 1995, the veteran requested an increased evaluation 
for his service-connected eye disorder.  

At the time of an October 1995 VA eye examination, the 
veteran reported having soreness in both eyes.  Physical 
examination revealed that the veteran had best corrected 
vision of 20/30, bilaterally.  Applanation tensions were 19 
mm., bilaterally.  Inspection of the eyes was normal.  There 
was some meibomaim discharge, bilaterally.  Dilated 
direct/indirect ophthalmoscopy was normal, bilaterally.  A 
diagnosis of blepharitis, bilaterally, with questionable 
history of arthritis, was rendered.  

At the time of a July 1997 VA examination, the veteran was 
noted to have been seen on numerous occasions in the past 
year for chronic bilateral blepharitis and right eye chronic 
iritis and scleritis.  He had been treated with several 
medications but found relief with topical Voltaren drops and 
PO Voltaren.  The veteran had had an extensive medical workup 
to determine the etiology of these problems which was 
essentially negative.  Best corrected visual acuity was 
20/20, bilaterally.  Applanation tension was 18 mm., 
bilaterally.  Visual inspection was normal and biomicroscopy 
examination was normal.  Dilated direct/indirect 
ophthalmoscopy was normal, bilaterally.  Diagnoses of 
blepharitis, bilaterally, chronic iritis of the right eye, 
and history of scleritis of the right eye, were rendered.  

In a September 1998 rating determination, the RO assigned a 
10 percent evaluation for bilateral blepharitis with history 
of bilateral pingueculae.

At the time of a November 1998 VA examination, the veteran 
was noted to have a history of blepharitis, pingueculae, and 
iritis.  He was currently taking Predforte drops for his most 
recent bout of iritis.  

Best visual acuity without glasses was 20/30, bilaterally.  
Applanation tensions were 20 and 25 mm.  Inspection and 
biomicroscopy were normal.  Fundi were normal with .3C/D, 
bilaterally.  Diagnoses of blepharitis bilaterally by 
history; bilateral chronic iritis; and bilateral pingueculae, 
were rendered.  

At the time of a June 2001 VA examination, the veteran 
complained of chronic bilateral iritis.  

The veteran had best corrected visual acuity of 20/30 and 
20/60.  Applanation tension was normal with readings of 16 
and 17 mm.  Pupils were abnormal at 3 mm on the right and 5 
mm on the left.  Slit lamp examination revealed broken 
posterior synechlae, bilaterally.  There was also a trace of 
nuclear sclerosis cataract, bilaterally.  Diagnoses of 
bilateral chronic iritis, steroid responder, and bilateral 
primary open angle glaucoma, were rendered.  

At the time of a June 2004 VA examination, the veteran 
complained of pain in both eyes due to iritis.  His present 
medication included Cosopt one drop twice a day in both eyes 
and Pred Forte drops three times per day in both eyes.  

Visual acuity for distance with correction was 20/25 in the 
right eye and 20/40 in the left eye.  Visual acuity for 
distance without correction was 20/30 in the right eye and 
20/200 in the left eye.  Near vision with correction was 
20/30 in the right eye and 20/30 in the left eye.  Near 
vision without correction was 20/100 in the right eye and 
20/100 in the left eye.  Pupillary reaction was normal in 
both eyes.  Extra ocular movements were full in both eyes.  
Intraocular pressure was 20 in the right eye and 18 in the 
left.  Lids, conjunctiva, and cornea were all within normal 
limits with no evidence of blepharitis in either eye.  

Slit lamp examination showed that the veteran had pingueculae 
in both eyes.  The cornea showed arcus in both eyes.  There 
were no KPs in either eye.  The anterior chamber had no cells 
or flare in either eye. The veteran had posterior synechia in 
the left eye and pigment over the lens surface in the right 
eye.  The veteran had 1+ nuclear sclerosis and dot cortical 
opacities in both eyes.  Media was clear in both eyes, the 
disc margin was sharp, there was central cup with CD ratio of 
.4., and healthy rim 360 degrees, in both eyes.  Diagnoses of 
open angle glaucoma, both eyes under control; diabetes Type 
II with no diabetic neuropathy; and cataracts in both eyes, 
were rendered.

The examiner indicated that the veteran had pingueculae in 
both eyes.  There was no blepharitis detected during the 
examination.  He further noted that the veteran's glaucoma 
was under control with Pred Forte.  

The Board notes that the rating code does not contain rating 
criteria specifically for blepharitis or pingueculae.  
Therefore, the Board will rate the veteran's disability by 
analogy.  See 38 C.F.R. § 4.20.

The codes which the Board finds most analogous are Codes 
6002-6009.  The criteria for these codes is that used for an 
unhealed injury to the eye which is rated from 10 percent to 
100 percent for visual acuity or field loss, pain, rest 
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
The minimum rating assigned during active pathology is 10 
percent.  

A compensable rating for loss of visual acuity requires that 
corrected vision be 20/40 in one eye and 20/50 in the other 
eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079. 

With regard to visual acuity, the Board notes that at the 
time of the veteran's October 1995 VA examination, he was 
found to have best corrected visual acuity of 20/30, 
bilaterally.  At the time of his November 1998 VA eye 
examination, the veteran was again found to have best 
corrected visual acuity of 20/30, bilaterally.  The Board 
further observes that at the time of his June 2001 VA 
examination, the veteran had best corrected visual acuity of 
20/30 and 20/60.  Finally, at the time of his June 2004 VA 
eye examination, the veteran was found to have best corrected 
visual acuity for distance of 20/25 in the right eye and 
20/40 in the left eye.  Best near vision with correction was 
20/30, bilaterally.  Based upon the findings at the time of 
the various VA examinations, a compensable evaluation is not 
warranted for visual acuity.  

While the Board notes that the veteran has reported having 
chronic problems with iritis and scleritis, service 
connection is not currently in effect for these disorders. 
These eye disorders were denied in a December 2002 rating 
determination, which the veteran did not appeal.  

There has also been no demonstration that the veteran's 
blepharitis or pingueculae causes rest requirements or 
episodic incapacity.  At the time of his June 2004 VA 
examination, the veteran indicated that he had pain in both 
eyes due to iritis.  Moreover, there was no blepharitis 
detected at the time of the examination.  Pingueculae was 
present in both eyes, demonstrating active pathology and 
warranting the continuation of the 10 percent disability 
evaluation.  

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disabilities have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards. In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Compensable evaluations are not warranted for left ear 
hearing loss or for left ear otitis medial.  An evaluation in 
excess of 10 percent for bilateral blepharitis, with history 
of bilateral pingueculae, is not warranted.  To this extent, 
the appeal is denied.




REMAND

Service medical records show that mild sinusitis was 
referenced in the physician's summary section of the report 
of discharge examination in October 1969.  Post-service 
medical records dated in the 1990's and thereafter show 
chronic sinusitis and surgical procedures for that disorder.  
Under the circumstances, the Board believes that a medical 
opinion should be obtained to ascertain whether there is a 
causal link between the sinusitis noted in the report of 
discharge examination and the veteran's current sinusitis 
problems. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should arrange for a VA 
examination to determine the nature and 
etiology of any current sinusitis that 
may be present.  The claims folder must 
be made available for review.  All 
appropriate tests and studies should be 
performed and all findings must be 
reported in detail.  After reviewing the 
claims file and examining the veteran, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current chronic 
sinusitis is causally related to 
sinusitis during service. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


